 



EXHIBIT 10.30

DELTA APPAREL, INC.
2004 NON-EMPLOYEE DIRECTOR STOCK PLAN

1. Purpose. The purpose of the 2004 Non-Employee Director Stock Plan (the
“Plan”) is to include equity as a component of the compensation of non-employee
members of the Board of Directors (the “Board”) of Delta Apparel, Inc. (the
“Company”).

2. Effective Date and Term of Plan. Subject to approval of the shareholders of
the Company in accordance with applicable law and securities exchange rules, the
Plan shall be effective as of October 1, 2004 and shall remain in effect until
the earlier of (a) the date the Plan is terminated by the Committee (as defined
below); or (b) December 31, 2009.

3. Eligibility. Any member of the Board who is not an employee of the Company or
any of its subsidiaries shall be eligible to receive an award under the Plan.

4. Administration. The Board, or if the Board so elects a committee of the Board
(the “Committee”) shall administer the Plan. Subject to the express provisions
of this Plan, the Committee shall have the authority to do all things that it
may deem necessary or desirable in connection with the administration of the
Plan, including without limitation the authority (a) to establish, modify and
revoke rules relating to the Plan; (b) to interpret the terms of the Plan, any
rules under the Plan and the terms and conditions of any award under the Plan;
(c) to approve the form and content of any documentation relating to awards
under the Plan or Plan administration; and (d) consistent with the express
provisions of the Plan, to approve, establish and amend (subject to the award
recipient’s consent except with respect to amendments pursuant to Section 8) the
terms governing an award under the Plan. All determinations, interpretations and
decisions made by the Committee under or with respect to the Plan and awards
under the Plan shall be final, conclusive and binding on the Company, each
eligible person, each Plan participant and any beneficiary of an award. No
member of the Committee or the Board shall be liable for any action taken in
good faith with respect to the Plan.

5. Shares Subject to Plan. Up to 25,000 shares of the common stock of the
Company may be issued pursuant to awards under the Plan. In any fiscal year,
awards may not be granted providing for the issue of more than 5,000 shares. In
the event that any shares subject to an award are forfeited or otherwise fail to
be issued prior to the forfeiture, cancellation or expiration of an award, such
shares shall again be available for awards under the Plan.

6. Awards. The Committee shall determine which eligible individuals will receive
awards under the Plan, the number of shares granted to each award recipient and
the other terms and conditions, if any, of each award. No awards under the Plan
shall be effective unless and until the Plan has been approved by the
shareholders of the Company in accordance with applicable law and securities
exchange rules.

7. Dividends; Shareholder Rights. An award of shares under the Plan shall not
entitle a recipient to receive any dividends or any equivalent amounts prior to
the actual issue of shares to the recipient. An award recipient shall not have
any rights as a shareholder prior to the actual issue of shares to the
recipient.

8. Adjustments. In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation, spin-off or other distribution (other
than normal cash dividends) of Company assets to shareholders or any other
change affecting the common stock of the Company, the Committee may make such
adjustments to any outstanding awards that the Committee, in its sole
discretion, may deem appropriate to reflect such change. Unless the Committee
determines otherwise, in the event of a stock split, reverse stock split or
share dividend having the effect of a stock split, the number of shares of
common stock issuable under the Plan and the number of shares of common stock
for which awards may be granted in any fiscal year shall increase or decrease,
as the case may be, in the same manner and proportion as the outstanding shares
of common stock of the Company increase or decrease as a result of such stock
split, reverse stock split or dividend.

9. Compliance with Applicable Laws. Notwithstanding any other provision in the
Plan, the Company shall have no liability to issue any shares under the Plan
unless such issuance would comply with all applicable laws, including without
limitation the Securities Act of 1933, the Securities Exchange Act of 1934 and
any applicable state securities laws, and all applicable requirements of any
securities exchange or similar entity.

10. No Fractional Shares. If any award would result in the issue of fractional
shares, cash shall be paid in lieu of the issue of such fractional shares.

11. Transferability. Awards under the Plan may not be sold, assigned, pledged,
alienated or otherwise transferred or encumbered except by will, the laws of
descent and distribution or pursuant to a domestic relations order entered by a
court of competent jurisdiction.


12. Amendment; Termination. The Committee may amend or terminate the Plan at any
time, provided that (a) no such amendment or termination shall affect the terms
of any award previously granted under the Plan without the award recipient’s
consent and (b) no amendment that changes the class of individuals eligible to
receive awards or, except as provided in Section 8, increases the total numbers
of shares that

19



--------------------------------------------------------------------------------



 



may be issued under the Plan or under awards granted within the same fiscal year
shall be effective unless and until duly approved by the shareholders of the
Company in accordance with applicable law and securities exchange rules.

13. Successors and Assigns. The Plan shall be binding on all successors and
permitted assigns of an award recipient or eligible individual, including
without limitation any such person’s executor, personal representative, estate,
trustee, receiver or trustee in bankruptcy or creditor representative.

14. No Right to Continued Service. Neither the Plan nor any award under the Plan
shall be construed to grant any individual any right to continued service with
the Company in any capacity.

15. Governing Law. The validity, interpretation and effect of the Plan, any
instrument or document created in connection with the Plan and any actions taken
with respect or relating to the Plan shall be determined in accordance with the
laws of the State of Georgia, without the application of choice of law
principles, and applicable U.S. federal law.

     Executed on behalf of the Company effective as of October 1, 2004 on this
___day of ___, 2004.

              DELTA APPAREL, INC.
 
       

  By:    

      Martha M. Watson, Vice President

20